People v Ocasio (2019 NY Slip Op 06974)





People v Ocasio


2019 NY Slip Op 06974


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND CURRAN, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (221/11) KA 09-01583.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vORLANDO O. OCASIO, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument and other relief denied.